[Cite as Interstate Dev. Ltd. Partnership v. Briggs, 2021-Ohio-2259.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

INTERSTATE DEVELOPMENT
LIMITED PARTNERSHIP,                                    :

                 Plaintiff-Appellee,                    :
                                                                        No. 109578
                 v.                                     :

TIERA BRIGGS,                                           :

                 Defendant-Appellant.                   :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: July 1, 2021


                 Civil Appeal from the Cleveland Heights Municipal Court
                                  Case No. CVF1700186


                                             Appearances:

                 Powers Friedman Linn, P.L.L., and Rachel E. Cohen, for
                 appellee.

                 Tiera D. Briggs, pro se.


FRANK D. CELEBREZZE, JR., J.:

                Defendant-appellant Tiera Briggs (“Briggs”) challenges the trial court’s

judgment granted in favor of the plaintiff-appellee Interstate Development Limited

Partnership, L.L.C., (“Interstate”) on its complaint and Briggs’s counterclaim. After

a thorough review of the law and facts, we affirm the judgment of the trial court.
                         I. Factual and Procedural History

              This matter arises from a complaint filed by Interstate in the Cleveland

Heights Municipal Court alleging claims for breach of a lease agreement and

payment on account against Briggs. Interstate and Briggs had entered into a lease

agreement for the premises known as Suite 217 of the Douglas Fine Arts Building in

Cleveland Heights, Ohio. Under the terms of the lease, Briggs agreed to pay

Interstate rent of $3,900 per year in monthly installments of $325. Briggs began

her occupancy of the unit in January 2013 and vacated the premises in August 2015.

At the time that she vacated the premises, Briggs was in breach of the lease

agreement for failure to pay rent in the amount of $3,770.

              Briggs filed an answer and counterclaim, alleging that Interstate had

breached the lease agreement and caused her to vacate the premises by (1) refusing

to maintain the building as agreed; (2) repeatedly entering the unit without prior

notice or permission; and (3) refusing to replace the blinds.

              The matter proceeded to trial on all claims, after which the judge issued

a written decision finding that Interstate was entitled to judgment in the amount of

$3,445 and further finding in favor of Interstate on Briggs’s counterclaim.

              Briggs filed the instant appeal, asserting two assignments of error for

our review:

      1. [The] lower court’s ruling is against the manifest weight of the
      evidence.

      2. The presiding judge should have disqualified himself from hearing
      the case.
                                II. Law and Analysis

                       A. Manifest Weight of the Evidence

             Preliminarily, we note that Briggs has not filed a transcript of the

underlying proceedings in this matter. On appeal to this court, the appellant bears

the burden of showing error by reference to matters in the record. App.R. 9(B);

Knapp v. Edwards Laboratories, 61 Ohio St.2d 197, 199, 400 N.E.2d 384 (1980).

“This is necessarily so because an appellant bears the burden of showing error by

reference to matters in the record.” Id. at 199.

            Moreover, App.R. 9(B)(4) provides that “[i]f the appellant intends to

present an assignment of error on appeal that a finding or conclusion is unsupported

by the evidence or is contrary to the weight of the evidence, the appellant shall

include in the record a transcript of proceedings that includes all evidence relevant

to the findings or conclusion.” When portions of the transcript necessary for

resolution of assigned errors are omitted from the record, the reviewing court has

nothing to pass upon and thus, as to those assigned errors, the court has no choice

but to presume the validity of the lower court’s proceedings and affirm. Id.

             While appellant argues that the trial court’s judgment was against the

manifest weight of the evidence, without a transcript to review, we have no basis

upon which to analyze this assignment of error. See Foster v. Benson, 8th Dist.

Cuyahoga No. 107366, 2019-Ohio-1528, ¶ 40, citing Fennell v. DeMichiei, 8th Dist.

Cuyahoga No. 106966, 2019-Ohio-252, ¶ 11 (“[B]ecause Fennell did not file a

transcript of either the August 2017 or February 2018 hearings, we are unable to
review her arguments to the extent they relate to factual disputes.”). Instead, we are

left with the trial court’s factual findings. Accordingly, we must presume regularity

of the lower court’s proceedings and affirm the trial court’s judgment.

             Briggs’s first assignment of error is overruled.

                                  B. Disqualification

              In her second assignment of error, Briggs argues that the trial court

judge should have disqualified himself from the proceedings. Briggs contends that

the trial court judge knew her and had presided over other cases to which appellant

had been a party, including evictions. Thus, Briggs contends that the judge was

aware of her prior financial difficulties and could be believed to not be impartial,

particularly when Interstate argued that Briggs was unable to pay her rent due to

her financial issues.

              The record reflects that Briggs did not object or raise this issue in the

lower court proceedings. “It is well settled that an appellate court will not rule on

an alleged error that could have been brought to the attention of the trial court.” E.

Cleveland v. Echols, 8th Dist. Cuyahoga No. 74941, 1999 Ohio App. LEXIS 5706, 5

(Dec. 2, 1999), citing State v. Peagler, 76 Ohio St.3d 496, 499, 668 N.E.2d 489

(1996). R.C. 2701.031 mandates that allegations of judicial bias must be raised in an

affidavit of disqualification filed at least seven days before the date of the hearing.

No such affidavit was filed in this case.

      “A court of appeals is without authority to pass upon disqualification or
      to void the judgment of the trial court upon that basis. * * * R.C.
      2701.03 sets forth the procedure by which a party may seek
      disqualification. The statute requires the party seeking disqualification
      to file an affidavit of prejudice with the Ohio Supreme Court.”

Echols, quoting State v. Ramos, 88 Ohio App.3d 394, 398, 623 N.E.2d 1336 (9th

Dist.1993).

              Because Briggs failed to properly raise the issue of bias before the trial

court, she is precluded from raising the issue on appeal. Thus, Briggs’s second

assignment of error is overruled.

                                    III. Conclusion

              Because Briggs failed to file a transcript of the proceedings in this

matter, we must accept the factual findings of the trial court and cannot find that the

judgment was against the manifest weight of the evidence. Further, since Briggs did

not raise the issue of judicial bias in the trial court or file an affidavit of

disqualification of the judge, we cannot consider this claimed error on appeal. Both

of Briggs’s assignments of error are overruled, and the judgment of the trial court is

affirmed.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cleveland Heights Municipal Court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., JUDGE

ANITA LASTER MAYS, P.J., and
EILEEN T. GALLAGHER, J., CONCUR